Exhibit BNSF RAILWAY COMPANY and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Nine Months Ended September 30, 2009 2008 Earnings: Income before income taxes $ 2,248 $ 2,718 Add: Interest and other fixed charges, excluding capitalized interest 92 70 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 204 207 Distributed income of investees accounted for under the equity method 4 4 Amortization of capitalized interest 3 3 Less:Equity in earnings of investments accounted for under the equity method 7 15 Total earnings available for fixed charges $ 2,544 $ 2,987 Fixed charges: Interest and fixed charges $ 106 $ 83 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 204 207 Total fixed charges $ 310 $ 290 Ratio of earnings to fixed charges 8.21x 10.30x E-2
